EXHIBIT 10.47.5
KANSAS CITY SOUTHERN
2008 STOCK OPTION
AND PERFORMANCE AWARD PLAN
RESTRICTED SHARES AWARD AND PERFORMANCE SHARES AWARD AGREEMENT
     By this Agreement, Kansas City Southern, a Delaware corporation (the
“Company”), awards to you, [Name], an employee of the Company or of an
Affiliate, as Grantee, the number of Restricted Shares of the Company’s Common
Stock, $.01 par value, set forth below (“Restricted Shares”), and the number of
Performance Shares set forth below for each specified Performance Period, which
Performance Shares represent a conditional right to receive a number of shares
of the Company’s Common Stock, $.01 par value, determined by the satisfaction of
target performance goals for the applicable Performance Period (“Performance
Shares”). This Award of Restricted Shares and this Award of target Performance
Shares are subject to the terms and conditions set forth below and in the
attached Exhibit A hereto and in the Kansas City Southern 2008 Stock Option and
Performance Award Plan (including Committee rules, regulations, policies and
procedures established thereunder), as may from time to time be amended (the
“Plan”), all of which are an integral part of this Agreement.
RESTRICTED SHARES

     
Grant Date
  [Date]
Period of Restriction
  3 Years, ending on [Date]
Number of Restricted Shares
  [No. of Shares]

TARGET PERFORMANCE SHARES

     
Grant Date
  [Date]
Vesting Date
  [Date]
Number of Target Performance Shares and Corresponding Performance Periods:
   
     [No. of Shares]
  [Beginning Date and Ending Date or Calendar Year]
     [No. of Shares]
  [Beginning Date and Ending Date or Calendar Year]
     [No. of Shares]
  [Beginning Date and Ending Date or Calendar Year]

     The Awards evidenced by this Agreement shall not be effective until you
have indicated your acceptance of this Agreement by signing one copy of this
Agreement in the space provided below and returning it to the Corporate
Secretary’s Office, in the envelope provided, within ten (10) days after your
receipt of this Agreement from the Company. You should retain one copy of this
Agreement for your records.

            Kansas City Southern
      By:           Name and Title:             

ACCEPTED AND AGREED:
                                                                      
[Name of Grantee]
[Address]
[City, State, Zip]
Dated:                      , 200_

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
RESTRICTED SHARES AWARD AND PERFORMANCE SHARES AWARD AGREEMENT
     You receive two Awards under this Agreement: an Award of Restricted Shares
and an Award of Performance Shares. This Exhibit A of this Agreement consists of
three sections. The first section applies to your Award of Restricted Shares.
The second section applies to your Award of Performance Shares. The third
section contains provisions that apply to both your Award of Restricted Shares
and your Award of Performance Shares. This Exhibit A of this Agreement also
includes the attached Schedule of Performance Goals
Restricted Shares Award
     1. Payment. The Restricted Shares are awarded to you without requirement of
payment.
     2. Transfer Restrictions. Until the restrictions lapse, the Restricted
Shares may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by you, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable; provided that the designation of a beneficiary pursuant to
Article 14 of the Plan shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance. Certificates will be transferred to
you only as provided in paragraph 3 of this Restricted Shares Award section.
     3. Certificates. You will receive certificates for the number of your
Restricted Shares with respect to which the restrictions have lapsed. Until the
restrictions lapse, your Restricted Shares either will be evidenced by
certificates held by or on behalf of the Company (in which case you will sign
and deliver to the Company a stock power relating to the Restricted Shares so
that the Company may cancel the Restricted Shares in the event of forfeiture),
or the Restricted Shares will be reflected in a book-entry form or other account
maintained by the Company, as determined by the Company.
     4. Rights as Stockholder. During the Period of Restriction you will have
all of the rights of a stockholder of the Company with respect to the Restricted
Shares subject to the provisions of paragraph 2 of this Restricted Shares Award
section.
     5. Lapse of Restrictions Other than Upon Retirement or Disability. The
Restricted Shares will vest and no longer be subject to restrictions upon the
first of the following events to occur:

  (a)   The end of the Period of Restriction, provided your Termination of
Affiliation does not occur prior to that date; or     (b)   Your Termination of
Affiliation by reason of your death; or     (c)   A Change of Control.

     6. Lapse of Restrictions Upon Retirement or Disability. If, prior to the
occurrence of any of the events specified in paragraph 5 of this Restricted
Shares Award section, you have a Termination of Affiliation by reason of your
Retirement or by reason of your Disability, then upon such Termination of
Affiliation, for every consecutive 12-month period of employment completed
beginning on the Restricted Shares Grant Date and ending on the date of such
Termination of

2



--------------------------------------------------------------------------------



 



Affiliation, one third (1/3) of the number of your Restricted Shares will vest
and no longer be subject to restrictions. Retirement means Retirement as defined
in the Plan (Termination of Affiliation after having both attained age 55 and
completed 10 years of service) and as specified in Committee rules, regulations
or policies (which currently provide an additional Retirement event of
Termination of Affiliation after having attained age 65); provided, however, you
will not have a Termination of Affiliation by reason of your Retirement unless
your Termination of Affiliation occurs on or after the last business day of the
month in which you first satisfy the conditions for Retirement.
     7. Acceleration of Vesting. The Committee may at any time or times in its
discretion accelerate the vesting of some or all of your Restricted Shares by
specifying a date, other than what is provided in this Agreement, on which the
Period of Restriction ends and such Shares will no longer be subject to
restrictions. Any such Shares that become vested under this paragraph 7 will not
be forfeited under paragraph 8 of this Restricted Shares Award section.
     8. Forfeiture. If you have a Termination of Affiliation prior to any of the
events specified in paragraph 5 and paragraph 6 of this Restricted Shares Award
section, then you will forfeit all of your Restricted Shares upon such
Termination of Affiliation. If you have a Termination of Affiliation due to your
Retirement or due to your Disability under the provisions of paragraph 6 of this
Restricted Shares Award section, then you will forfeit that number of your
Restricted Shares that are not vested under the provisions of paragraph 6 of
this Restricted Shares Award section. All of your rights to and interest in any
Restricted Shares that are forfeited under this paragraph 8 will terminate upon
forfeiture. You agree to immediately repay to the Company all dividends, if any,
paid in cash or in stock with respect to your forfeited Restricted Shares.
Performance Shares Award
     1. Payment. The Performance Shares are awarded to you without requirement
of payment by you.
     2. Transfer Restrictions. The Performance Shares are rights that may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by you, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable;
provided that the designation of a beneficiary pursuant to Article 14 of the
Plan shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance.
     3. Number of Shares Earned. Your Award of Performance Shares specifies a
number of Performance Shares awarded with respect to each of three different
Performance Periods. The number of Performance Shares designated for a
Performance Period represents a target number of Shares to be earned if the
Company performance goals (the “Performance Goals”) are met during the
Performance Period. As of the last day of each Performance Period, the Committee
will determine, in accordance with this paragraph 3, the number of Shares, if
any, earned by you with respect to that Performance Period. The earned Shares
will be paid as provided in paragraph 7 of this Performance Shares Award section
subject to satisfaction of the vesting requirements and forfeiture provisions of
paragraph 4 and paragraph 11 of this Performance Shares Award section. The
number of Shares earned by you for a Performance Period will equal the
percentage determined under this paragraph 3 (the “Applicable Percentage”)
multiplied by the number of Performance Shares awarded to you for the
Performance Period. The Committee will determine the Applicable Percentage as
soon as practicable after the audited financial statements are received for the
final year of the Performance Period, or for the Performance Period year if only
one year. To determine the Applicable Percentage,

3



--------------------------------------------------------------------------------



 



the Committee will compare the Company’s actual performance for the Performance
Period to the Performance Goals for the Performance Period as set forth on the
schedule of Performance Goals attached to this Exhibit A (the “Schedule”). The
Schedule describes and defines three levels of Performance Goals: Threshold,
Target and Maximum. The Schedule also specifies the Applicable Percentage for
each Performance Period if the actual performance for the Performance Period is
at Threshold, Target or Maximum. If the actual performance is between Threshold
and Target, then the Applicable Percentage will be prorated between the
specified Applicable Percentage for Threshold and the specified Applicable
Percentage for Target. If the actual performance is between Target and Maximum,
then the Applicable Percentage will be prorated between the specified Applicable
Percentage for Target and the specified Applicable Percentage for Maximum. If
the actual performance is below Threshold, then the Applicable Percentage will
be 0%. If the actual performance is above Maximum, then the Applicable
Percentage will be 200%.
     4. Vesting. The number of Shares earned as determined under paragraph 3 of
this Performance Shares Award section will be paid to you only if you become
vested in the Shares. You will become vested in the Shares on the Vesting Date
provided you do not have a Termination of Affiliation prior to the Vesting Date
except as otherwise provided in paragraph 5 and paragraph 6 of this Performance
Shares Award section, and subject to any other forfeiture of Shares under
paragraph 11 of this Performance Shares Award section. If you have a Termination
of Affiliation prior to the Vesting Date, then except as provided in paragraph 5
and paragraph 6 of this Performance Shares Award section, you will forfeit all
Performance Shares, and will have no right to earn or receive payment of any
Shares under this Agreement.
     5. Termination of Affiliation Due to Disability or Retirement. If you have
a Termination of Affiliation prior to the Vesting Date by reason of your
Disability or Retirement, then upon such Termination of Affiliation: (a) you
will become vested in Shares earned, as determined under paragraph 3 of this
Performance Shares Award section, with respect to all Performance Periods
completed as of the date of your Termination of Affiliation; and (b) you will
forfeit all Performance Shares awarded to you with respect to any Performance
Period that is uncompleted as of the date of your Termination of Affiliation and
you will have no right to earn or receive payment of any Shares with respect to
any Performance Period that is uncompleted as of the date of your Termination of
Affiliation.
     6. Termination of Affiliation Due to Change of Control or Death. If prior
to the Vesting Date you have a Termination of Affiliation on account of a Change
of Control or by reason of your death, then upon such Termination of
Affiliation: (a) you will become vested in Shares earned, as determined under
paragraph 3 of this Performance Shares Award section, with respect to all
Performance Periods completed as of the date of your Termination of Affiliation;
and (b) with respect to any Performance Period that is uncompleted as of the
date of your Termination of Affiliation, you will be deemed to have earned a
number of Shares determined under paragraph 3 of this Performance Shares Award
section as if the Performance Goals were at Target.
     7. Payment of Shares. Except as provided in the following sentences or
pursuant to a deferral election under paragraph 8 of this Performance Shares
Award Section, the Shares, if any, earned by you under this Agreement, and not
forfeited under this Agreement, will be paid to you, or your beneficiary if you
are deceased, by issuing certificates to you or your beneficiary for the number
of such Shares during the calendar year following the final Performance Period.
Notwithstanding the preceding sentence, in the event of vesting upon your
Termination of Affiliation prior to the Vesting Date under the provisions of
paragraph 5 or paragraph 6 of this Performance Shares Award section, the Shares,
if any, earned by you for a Performance Period will be paid to you or your
beneficiary

4



--------------------------------------------------------------------------------



 



within 90 days after your Termination of Affiliation. Notwithstanding the
preceding sentence, if payment of Shares is to be made to you under this
paragraph 7 on account of your Termination of Affiliation for any reason other
than death, and if at the time of your Termination of Affiliation you are a
Specified Employee as defined in the Code Section 409A Rules and Policies, then
in no event will payment be made to you earlier than the first day of the
seventh month following the month in which you have a Separation from Service as
defined in the Code Section 409A Rules and Policies.
     8. Deferral of Payment of Shares. You may elect to defer the date your
earned Shares are otherwise to be paid under paragraph 7 of this Performance
Shares Award section in accordance with the provisions of the Code Section 409A
Rules and Policies as amended from time to time. If you make an authorized
election to defer the payment of earned Shares pursuant to the Code Section 409A
Rules and Policies, and if the Company declares a dividend payable to
shareholders of record as of a date during such period of deferral, then the
Company will pay to you a cash amount equal to the dividend amount (a “dividend
equivalent payment”) you would have received with respect to such deferred
Shares had the payment of such Shares not been deferred and had you been the
owner of such Shares on the record and payment dates of such dividend. Any
dividend equivalent payment to be made to you under the preceding sentence will
be made on the payment date of the dividend as established by the Company for
all shareholders of record.
     9. Rights as Stockholder. Prior to the time you receive a payment of Shares
under this Agreement, you will have no rights of a stockholder of the Company
with respect to your Performance Shares or any Shares which may be or have been
earned by you. Accordingly, with respect to the Performance Shares or any
unearned or earned but unpaid Shares, in addition to the restrictions under
paragraph 2 of this Performance Shares Award section, you will not have the
right to vote, you will not receive or be entitled to receive cash or non-cash
dividends, and you will not have any other beneficial rights as a shareholder of
the Company. The provisions of this paragraph 9 do not affect your right, if
any, to receive dividend equivalent payments under paragraph 8 of this
Performance Shares Award section.
     10. Acceleration of Vesting Date. The Committee may at any time or times in
its discretion accelerate the Vesting Date. The Committee will accelerate the
Vesting Date by specifying an earlier Vesting Date. Acceleration of the Vesting
Date under this paragraph 10 will not result in an earlier payment of any
Shares.
     11. Additional Forfeiture Provision and Repayment Obligation.
Notwithstanding any provisions of this Agreement to the contrary, if the
Committee determines that you have engaged in Gross Misconduct as defined in
this paragraph 11, then: (a) you will immediately forfeit all Performance Shares
awarded to you, and all earned or unearned Shares, for all Performance Periods
under this Agreement, and you will have no right to receive payment of any
Shares under this Agreement and (b) you will repay to the Company a number of
Shares, or a dollar amount equal to the current Fair Market Value of a number of
Shares, equal to the number of Shares previously paid to you under this
Agreement. For purposes of this paragraph 11, Gross Misconduct means intentional
conduct in disregard of the Company’s expectations of someone in your position
with the Company that has caused significant financial harm to the Company,
whether occurring before or after your Termination of Affiliation.

5



--------------------------------------------------------------------------------



 



Provisions Applicable to Both Restricted Shares Award and Performance Shares
Award
     1. Plan Governs. The Restricted Shares Award and the Performance Shares
Award and this Agreement are subject to the terms and conditions of the Plan.
The Plan is incorporated in this Agreement by this reference. All capitalized
terms used in this Agreement have the meaning set forth in the Plan unless
otherwise defined in this Agreement. By executing this Agreement, you
acknowledge receipt of a copy of the Plan and the prospectus covering the Plan
and you acknowledge that the Award is subject to all the terms and provisions of
the Plan. You further agree to accept as binding, conclusive and final all
decisions and interpretations by the Plan Committee with respect to any
questions arising under the Plan.
     2. Tax Withholding. As of any date that a required tax withholding
liability as described in Article 17 of the Plan (“Required Withholding”)
occurs, you must remit the minimum amount necessary to satisfy the Required
Withholding. The Committee may require you to satisfy the Required Withholding
by any (or a combination) of the following means: (a) a cash payment; (b)
withholding from compensation otherwise payable to you; (c) withholding from any
of your Restricted Shares that are no longer subject to forfeiture or from any
Shares payable to you a number of Shares having a Fair Market Value less than or
equal to the minimum statutory amount of the Required Withholding; or
(d) delivering to the Company Mature Shares having a Fair Market Value less than
or equal to the minimum statutory amount of the Required Withholding. The
Committee may, but is not required to, approve your irrevocable election made
prior to the time the Required Withholding liability occurs to have the Company
withhold from any of your Restricted Shares that are no longer subject to
forfeiture or from any Shares payable to you, a number of Shares having a Fair
Market Value less than or equal to the minimum statutory amount of the Required
Withholding. The Company will not deliver certificates for Shares to you under
this Agreement unless you remit (or in appropriate cases agree to remit) or
otherwise provide for the Required Withholding as described above.
     3. No Right to Employment. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or an Affiliate to terminate your
employment or service at any time, nor confer upon you the right to continue in
the employ of the Company or an Affiliate.
     4. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Corporate Secretary.
Any notice to be given to you shall be addressed to you at the address listed in
the Company’s records. By written notice referencing this paragraph of this
Agreement, either party may designate a different address for notices. Any
notice under this Agreement to the Company shall become effective upon receipt
by the Company. Any notice under this Agreement to you will be deemed to have
been delivered to you when delivered in person or when deposited in the United
States mail, addressed to you at your address on the shareholder records of the
Company, or such other address as you have designated under this paragraph.
     5. Tax Consultation. Your signature on this Agreement means that you
understand that you may incur tax consequences as of any date that a number
(which may be all or part) of your Restricted Shares would no longer be
forfeited if you were to have a Termination of Affiliation on such date, and
that special tax rules (including rules under Section 409A of the Code) apply
with respect to your Performance Shares and any deferral election you make with
respect to the payment of your Performance Shares. You agree to consult with any
tax consultants you think advisable in

6



--------------------------------------------------------------------------------



 



connection with tax issues regarding your Restricted Shares Award and your
Performance Shares Award and you acknowledge that you are not relying, and will
not rely, on the Company or any Affiliate for any tax advice. Please see
Section 17.2 of the Plan regarding Code Section 83(b) elections with respect to
your Restricted Shares.
     6. Amendment. The Company reserves the right to amend the Plan at any time.
The Committee reserves the right to amend this Agreement at any time.
     7. Severability. If any part of this Agreement is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid. Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.
     8. Applicable Law. This Agreement shall be governed by the laws of the
State of Delaware other than its laws respecting choice of law.
     9. Headings. Headings are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

7



--------------------------------------------------------------------------------



 



SCHEDULE OF PERFORMANCE GOALS

                                  Earned Percentage of Performance Level  
Operating Ratio (50%)   EBITDA (25%)   ROCE (25%)   Incentive Target
2007
               
Threshold
  79.99%   $500 million   7.9%   50%
Target
  79.8%   $549 million   8.6%   100%
Maximum
  78.5%   $649 million   10.1%   200%
 
               
2008
               
Threshold
  Better of 2007   Better of 2007   Better of 2007 ROCE   0%
 
  Operating Ratio   EBITDA Target ($549   Target (8.6%) or    
 
  Target (79.8%) or   million) or 2007   2007 Actual ROCE    
 
  2007 Actual   Actual EBITDA        
 
  Operating Ratio            
Target
  78.5%   $649 million   10.1%   100%
Maximum
  76.8%   $776 million   11.7%   200%
 
               
2009
               
Threshold
  Better of 2008   Better of 2008   Better of 2008 ROCE   0%
 
  Operating Ratio   EBITDA Target ($649   Target (10.1%) or    
 
  Target (78.5%) or   million) or 2008   2008 Actual ROCE    
 
  2008 Actual   Actual EBITDA        
 
  Operating Ratio            
Target
  76.8%   $776 million   11.7%   100%
Maximum
  75.4%   $921 million   13.4%   200%

8



--------------------------------------------------------------------------------



 



Illustrative Example
If actual performance is between performance levels, the Applicable Percentage
will be prorated between such performance levels. The following example
illustrates the method of such proration.
Assume that in the year 2007 the actual Operating Ratio was 79.6%, actual EBITDA
was $551 million and actual ROCE was 8.8%. The difference between the 2007
Target Operating Ratio and the actual 2007 Operating Ratio is .2, representing
15.4% of the difference between the 2007 Target Operating Ratio and the 2007
Maximum Operating Ratio (i.e., .2/(79.8-78.5)). Thus, the Operating Ratio earned
percentage before weighting would be 115%. The difference between the 2007
Target EBITDA and the actual 2007 EBITDA would be $2 million, representing 2% of
the difference between the 2007 Target EBITDA and the 2007 Maximum EBITDA (i.e.,
2/(649-549)). Thus, the EBITDA earned percentage before weighting would be 102%.
The difference between the 2007 Target ROCE and the actual 2007 ROCE would be
.2, representing 13% of the difference between the 2007 Target ROCE and the 2007
Maximum ROCE (i.e., .2/(10.1-8.6)). Thus, the ROCE earned percentage before
weighting would be 113%. Finally, each metric would be multiplied by the
appropriate weighting factor and the weighted earned percentages would be added
together to determine the earned percentage. In this example the weighted earned
percentage would be 111.25%, as demonstrated in the table below:

                                  Earned     Operating Ratio   EBITDA   ROCE  
Percentage
A. 2007 Actual
  78.6%   $551 million   8.8%    
B. 2007 Target
  79.6%   $549 million   8.6%    
C. 2007 Difference
  .2%   $2 million   .2%    
D. Difference between 2007
  79.8%-78.5%=1.3%   $649 million - $549   10.1%-8.6%=1.5%    
Target Goal and 2007 Maximum Goal
      million = $100 million        
E. Quotient of C divided by D
  15%   2%   13%    
F. Unweighted Earned
  115%   102%   113%    
Percentage [Target Earned Percentage (i.e., 100%) plus E]
               
G. Weighting Factor
  50%   25%   25%    
H. Weighted Earned
  57.5%   25.5%   28.25   111.25%
Percentage (Product of F times G)
               

9